UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-4335


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN C. LONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:10-cr-00067-RBS-TEM-1)


Submitted:   December 15, 2016             Decided:   December 20, 2016


Before WILKINSON and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Suzanne V. Katchmar, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant.     Amy
Elizabeth Cross, Special Assistant United States Attorney,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jonathan        C.    Long       appeals          the    district           court’s    order

revoking supervised release and imposing 18 months’ imprisonment

and 42 months’ supervised release.                       Long’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

questioning the reasonableness of the sentence and whether the

district court erred by determining that Long had a Grade B

violation.      Long filed a pro se supplemental brief claiming that

the sentence was unreasonable.                       The Government did not file a

brief.     We affirm.

     “A    district       court       has    broad      discretion          when       imposing   a

sentence      upon    revocation            of       supervised       release.”            United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                        We will

affirm    a   revocation        sentence         that    “is    within           the    prescribed

statutory     range       and    is    not       plainly       unreasonable.”              United

States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).                                     We first

consider      whether      the    sentence            imposed        is     procedurally       and

substantively         unreasonable,               applying           the         same      general

considerations       employed         in     our      review     of        original       criminal

sentences.        Id.      at    438.            Only    if     we        find    the    sentence

unreasonable will we consider whether it is “plainly” so.                                      Id.

at 439.



                                                 2
       A   supervised       release      revocation       sentence   is    procedurally

reasonable        if   the     district           court    considered      the     policy

statements        contained        in    Chapter      Seven    of    the    Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable

to revocation sentences.                Crudup, 461 F.3d at 438-39; see also

18 U.S.C. § 3583(e) (2012).

       The district court must also provide a statement of reasons

for the sentence imposed.                United States v. Thompson, 595 F.3d

544, 547 (4th Cir. 2010).                 “Regardless of whether the district

court imposes an above, below, or within-Guidelines sentence, it

must place on the record an ‘individualized assessment’ based on

the particular facts of the case before it.”                         United States v.

Carter,     564   F.3d      325,   330    (4th     Cir.    2009)    (quoting      Gall   v.

United States, 552 U.S. 38, 50 (2007)).                    “A court need not be as

detailed or specific when imposing a revocation sentence as it

must be when imposing a post-conviction sentence, but it still

must provide a statement of reasons for the sentence imposed.”

Thompson, 595 F.3d at 547 (internal quotation marks omitted).

       We find no error with the district court’s determination

that   Long   had      at   least       one   Grade   B    violation.       See    United

States v. Wynn, 786 F.3d 339, 343 (4th Cir.), cert. denied, 136

S. Ct. 276 (2015).            We further conclude that the sentence was

both procedurally and substantively reasonable.



                                              3
        In   accordance     with    Anders,     we   have    reviewed     the   entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm the district court’s order.                         This

court    requires    that       counsel   inform     Long,   in    writing,     of    the

right to petition the Supreme Court of the United States for

further review.         If Long requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may   move    in    this   court   for    leave      to   withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Long.             We dispense with oral argument because the

facts    and   legal      contentions     are   adequately        presented     in    the

materials      before     this    court   and   argument       would    not   aid     the

decisional process.

                                                                              AFFIRMED




                                           4